DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Genco on 08/16/2021.

The application has been amended as follows: 

Claim 12. (Currently Amended) The method according to claim [[11]]1, wherein displaying the character determined to have the probability of character recognition below the threshold probability level in the different format includes displaying the character with a different color, font, background or other visually distinctive feature with respect to the displayed characters determined to have probability levels of character recognition over the threshold probability level.

Claim 17. (Currently Amended) A method, comprising:

wherein the data representative of text characters that represent respective image characters includes text characters generated by a neural network based on the image, and 
wherein the data representative of text characters that represent respective image characters includes data entered by a user to change a character generated by the neural network, and
applying the at least one image and data to a set of images and data used to train [[a]] the neural network and configured to process images to identify characters within the images; 
updating the neural network based on the at least one image and corresponding data received from a user; and 
responsive to determining that the neural network has been improved as a result of being updated by the at least one image and portion of the data received from the user, communicating the improved neural network or parametric data associated therewith to an electronic device of the user used to capture the at least one image.

Allowable Subject Matter
Claims 1-4, 6-10, 12-18, and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
independent claims 1 and 17, the Examiner agrees with the arguments in the Remarks filed 05/13/2021, particularly those on page 9 regarding the prior art made of record failing to teach the limitations of previous claim 22 which has been incorporated into both. Upon further search and consideration, the prior art made of record fails to teach these limitations in the context of the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637